
	
		I
		111th CONGRESS
		1st Session
		H. R. 1841
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Natural Resources,
			 Science and Technology,
			 and Agriculture, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Clean Air Act to reduce sulfur dioxide,
		  nitrogen oxide, and mercury emissions, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Acid Rain and Mercury Control
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Reduction of sulfur dioxide and nitrogen oxide
				emissions from powerplants.
					Sec. 4. Mercury emission reductions.
					Sec. 5. Effect on other law.
					Sec. 6. Protecting sensitive regional ecosystems.
					Sec. 7. Authorization of appropriations.
					Sec. 8. Modernization.
				
			2.Findings and
			 purposes
			(a)FindingsCongress finds that—
				(1)reductions of
			 atmospheric sulfur dioxide and nitrogen oxide from utility plants, in addition
			 to the reductions required under the Clean Air Act (42 U.S.C. 7401 et seq.),
			 are needed to reduce acid deposition and its serious adverse effects on public
			 health, natural resources, building structures, sensitive ecosystems, and
			 visibility;
				(2)sulfur dioxide and
			 nitrogen oxide contribute to the development of fine particulates, suspected of
			 causing human mortality and morbidity to a significant extent;
				(3)regional nitrogen
			 oxide reductions of 75 percent in the Eastern United States, in addition to the
			 reductions required under the Clean Air Act, may be necessary to protect
			 sensitive watersheds from the effects of nitrogen deposition;
				(4)since the Clean
			 Air Act Amendments of 1990 were enacted, some acidic lakes in the Adirondacks
			 in the State of New York have started to slowly show chemical recovery from
			 acid rain, demonstrating that sulfur dioxide and nitrogen oxide regulations can
			 be implemented in a cost-effective manner, but the recovery is progressing at a
			 slower rate than originally intended;
				(5)nitrogen oxide is
			 highly mobile and can lead to ozone formation hundreds of miles from the
			 emitting source;
				(6)on March 10, 2005,
			 the Environmental Protection Agency (EPA) issued the Clean Air Interstate Rule
			 (CAIR) to require additional reductions in sulfur dioxide and nitrogen oxide in
			 28 Eastern States and the District of Columbia;
				(7)these reductions
			 represent approximately a 70 percent reduction in sulfur dioxide and a 60
			 percent reduction in nitrogen oxide in the affected States;
				(8)on July 11, 2008,
			 the United States Court of Appeals for the District of Columbia Circuit vacated
			 CAIR and on December 23, 2008, the same court remanded the rule back to the EPA
			 without vacature;
				(9)fossil fuel-fired
			 electric generating units emit approximately 1/3 of the
			 total mercury emissions in the United States;
				(10)mercury is
			 considered a neurotoxin which can bioaccumulate as it moves its way up the food
			 chain and is especially harmful to young children and developing
			 fetuses;
				(11)according to the
			 EPA, there were 3,080 fish advisories for mercury in 2006; there are over 90
			 fish advisories for mercury in New York alone, with blanket warning for the
			 Adirondack and Catskill Mountains;
				(12)on March 15,
			 2005, EPA issued the Clean Air Mercury Rule (CAMR), which for the first time
			 sought to regulate mercury emissions from power plants, but used a less
			 restrictive cap-and-trade approach for this very harmful substance and would
			 take a full decade to implement;
				(13)on February 8,
			 2008, the United States Court of Appeals for the District of Columbia Circuit
			 vacated CAMR; and
				(14)on February 23,
			 2009, the Supreme Court denied a request to reconsider the decision.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to recognize the
			 current scientific understanding that emissions of sulfur dioxide and nitrogen
			 oxide, and the acid deposition resulting from emissions of sulfur dioxide and
			 nitrogen oxide, present a substantial human health and environmental
			 risk;
				(2)to require
			 reductions in sulfur dioxide and nitrogen oxide emissions;
				(3)to support the
			 efforts of existing acid rain and mercury monitoring programs located
			 throughout the country;
				(4)to reduce utility
			 emissions of nitrogen oxide by 75 percent from 1997 levels;
				(5)to reduce utility
			 emissions of sulfur dioxide by 75 percent after the implementation of phase II
			 sulfur dioxide requirements under section 405 of the Clean Air Act (42 U.S.C.
			 7651d); and
				(6)to adopt a strict standard for mercury emissions by power plants of 0.6 pounds
			 per trillion Btu without allowing for a cap-and-trade system.
				3.Reduction of
			 sulfur dioxide and nitrogen oxide emissions from powerplantsPart A of title I of the
			 Clean Air Act (42 U.S.C. 7401 et seq.)
			 is amended by adding at the end the following:
			
				132.Reduction of
				sulfur dioxide and nitrogen oxide emissions from powerplants
					(a)Emission
				reduction objectivesThe emission reduction objectives of this
				section are to reduce, not later than January 1, 2012—
						(1)aggregate sulfur
				dioxide emissions from powerplants by 75 percent from the levels allowed under
				full implementation of the Phase II sulfur dioxide requirements under title IV
				(relating to acid deposition control); and
						(2)aggregate nitrogen
				oxide emissions from powerplants by 75 percent from 1997 levels.
						(b)Agency
				action
						(1)Regulations
							(A)In
				generalNot later than 2 years after the date of enactment of
				this section, the Administrator shall promulgate regulations to achieve the
				emission reduction objectives specified in subsection (a).
							(B)ElementsThe
				regulations promulgated under subparagraph (A)—
								(i)shall achieve the
				objectives in a manner that the Administrator determines will allocate required
				emission reductions equitably, taking into account emission reductions achieved
				before the date of enactment of this section and other relevant factors;
								(ii)may include
				market-oriented mechanisms (such as emissions trading based on generation
				performance standards, auctions, or other allocation methods);
								(iii)shall prevent
				localized adverse effects on public health and the environment and ensure that
				significant emission reductions are achieved in both the Eastern and Western
				regions of the United States; and
								(iv)shall include,
				consistent with achieving the objectives set forth in subsection (a),
				incentives for renewable energy.
								(2)Interagency
				coordination to minimize costs and maximize gainsTo minimize the
				economic costs and maximize the economic gains of achieving the emission
				reduction objectives specified in subsection (a), the Administrator shall
				coordinate with other departments and agencies of Federal and State government
				to increase energy efficiency, to increase the use of renewable energy, and to
				implement cost saving advanced demand and supply side policies, such as those
				described in the report prepared by the Interlaboratory Working Group of the
				Department of Energy entitled Scenarios for a Clean Energy
				Future, dated November 2000.
						(c)Additional
				reductionsThe regulations promulgated under subsection (b) may
				require additional reductions in emissions from powerplants if the
				Administrator determines that the emission levels necessary to achieve the
				emission reduction objectives specified in subsection (a) are not reasonably
				anticipated to protect public health or welfare.
					(d)Modernization of
				outdated powerplants
						(1)In
				generalOn the later of the date that is 30 years after a
				powerplant commenced operation or the date that is 5 years after the date of
				enactment of this section, it shall comply with—
							(A)the most recent new
				source performance standards promulgated under section 111; and
							(B)the requirements
				under parts C and D that are applicable to modified sources.
							(2)Additional
				requirementsThe requirements of this subsection shall be in
				addition to the requirements of the regulations promulgated under subsection
				(b).
						(e)Other
				requirementsThe requirements of this section shall be in
				addition to, and not in lieu of, any other requirement of this Act.
					(f)DefinitionIn
				this section, the term powerplant means an electric generation
				facility with a nameplate capacity of 25 megawatts or more that uses a
				combustion device to generate electricity for
				sale.
					.
		4.Mercury emission
			 reductionsThe Clean Air Act
			 (42 U.S.C. 7401 et seq.) is amended by adding at the end the following:
			
				VIIMercury
				Reductions
					
						Sec. 701. Definitions.
						Sec. 702. Mercury reduction program.
						Sec. 703. Prohibitions.
					
					701.DefinitionsIn this title:
						(1)Affected
				unitThe term affected unit means a coal-fired
				electric generating facility (including a cogeneration facility) that—
							(A)has a nameplate
				capacity greater than 25 megawatts; and
							(B)generates
				electricity for sale.
							(2)Cogeneration
				facilityThe term cogeneration facility means a
				facility that—
							(A)cogenerates—
								(i)steam; and
								(ii)electricity;
				and
								(B)supplies, on a net
				annual basis, to any utility power distribution system for sale—
								(i)more than
				1/3 of the potential electric output capacity of the
				facility; and
								(ii)more than 25
				megawatts of electrical output of the facility.
								702.Mercury
				reduction program
						(a)New unit
				requirementAny affected unit that commences operation after
				December 31, 2010, shall be considered a new unit for the purposes of this
				section and shall not exceed the emission limit of 0.6 pounds mercury per
				trillion Btu (0.6 lb Hg/TBtu) upon commencement of operation.
						(b)Existing unit
				requirementAny affected unit that commences operation on or
				before December 31, 2010, shall not exceed the emission limit of 0.6 pounds
				mercury per trillion Btu by January 1, 2013.
						(c)Monitoring
				systemNot later than January 1, 2011, the Administrator shall
				promulgate regulations requiring operation, reporting and certification of
				continuous emissions monitoring systems (CEMS) to accurately measure the
				quantity of mercury that is emitted from each affected unit.
						(d)Excess
				emissions
							(1)In
				generalThe owner or operator of an affected unit that emits
				mercury in excess of the emission limitation described in subsections (b) and
				(c) shall pay an excess emissions penalty determined under paragraph
				(2).
							(2)Determination of
				excess emissions penaltyThe excess emissions penalty shall be an
				amount equal to $10,000 for each ounce of mercury emitted in excess of the
				emission limitations for mercury described in subsections (b) and (c).
							(e)Prevention of
				mercury re-releaseNot later
				than January 1, 2011, the Administrator shall promulgate regulations to ensure
				that any mercury captured or recovered by emission controls installed at an
				affected unit is not re-released into the environment.
						703.ProhibitionsIt shall be unlawful—
						(1)for the owner or
				operator of any electricity generating facility—
							(A)to operate the
				electricity generating facility in noncompliance with the requirements of this
				title (including any regulations implementing this title);
							(B)to fail to submit
				by the required date any emission allowances, or pay any penalty, for which the
				owner or operator is liable;
							(C)to fail to provide
				and comply with any plan to offset excess emissions; or
							(D)to emit mercury in
				excess of the emission limitations established under section 702; or
							(2)for any person to
				hold, use, or transfer any emission allowance allocated under this title except
				in accordance with regulations promulgated by the
				Administrator.
						.
		5.Effect on other
			 lawNothing in this
			 Act—
			(1)affects the
			 ability of a State to take State actions to further limit sulfur dioxide,
			 nitrogen oxide, or mercury; and
			(2)except as
			 expressly provided in this Act—
				(A)modifies or
			 otherwise affects any requirement of this Act in effect on the day before the
			 date of enactment of this Act; or
				(B)relieves any
			 person of the responsibility to comply with this Act.
				6.Protecting
			 sensitive regional ecosystems
			(a)Report
				(1)In
			 generalNot later than
			 December 31, 2012, the Administrator shall submit to Congress a report
			 identifying objectives for scientifically credible environmental indicators, as
			 determined by the Administrator of the Environmental Protection Agency, that
			 are sufficient to protect and restore sensitive ecosystems of the Adirondack
			 Mountains, mid-Appalachian Mountains, Catskill Mountains, Rocky Mountains, and
			 Southern Blue Ridge Mountains and water bodies of the Great Lakes, Lake
			 Champlain, Long Island Sound, the Chesapeake Bay and other sensitive
			 ecosystems, as determined by the Administrator.
				(2)Updated
			 reportNot later than December 31, 2021, the Administrator shall
			 submit to Congress a report updating the report under paragraph (1) and
			 assessing the status and trends of various environmental objectives and
			 indicators for the sensitive regional ecosystems referred to in paragraph
			 (1).
				(3)Reports under the
			 national acid precipitation assessment programThe reports under
			 this subsection shall be subject to the requirements applicable to a report
			 under section 103(j)(3)(E) of the Clean Air Act (42 U.S.C.
			 7403(j)(3)(E)).
				(b)Regulations
				(1)DeterminationNot
			 later than December 31, 2019, the Administrator shall determine whether
			 emission reductions under title VII of the Clean Air Act are sufficient to
			 ensure achievement of the objectives stated in subsection (a)(1).
				(2)PromulgationIf
			 the Administrator determines under paragraph (1) that emission reductions under
			 title VII of the Clean Air Act are not sufficient to ensure achievement of the
			 objectives identified in subsection (a)(1), the Administrator shall promulgate,
			 not later than 2 years after making the finding, such regulations, including
			 modification of sulfur dioxide and nitrogen oxide allowance allocations or any
			 such measure, as the Administrator determines are necessary to protect the
			 sensitive ecosystems described in subsection (a)(1).
				7.Authorization of
			 appropriationsIn addition to
			 amounts made available under any other law, there are authorized to be
			 appropriated for each of fiscal years 2010 through 2020—
			(1)for operational
			 support of the National Atmospheric Deposition Program National Trends
			 Network—
				(A)$2,000,000 to the
			 United States Geological Survey;
				(B)$600,000 to the
			 Environmental Protection Agency;
				(C)$600,000 to the
			 National Park Service; and
				(D)$400,000 to the
			 Forest Service;
				(2)for operational
			 support of the National Atmospheric Deposition Program Mercury Deposition
			 Network—
				(A)$400,000 to the
			 Environmental Protection Agency;
				(B)$400,000 to the
			 United States Geological Survey;
				(C)$100,000 to the
			 National Oceanic and Atmospheric Administration; and
				(D)$100,000 to the
			 National Park Service;
				(3)for the National
			 Atmospheric Deposition Program Atmospheric Integrated Research Monitoring
			 Network $1,500,000 to the National Oceanic and Atmospheric
			 Administration;
			(4)for the Clean Air
			 Status and Trends Network $5,000,000 to the Environmental Protection Agency;
			 and
			(5)for the Temporally
			 Integrated Monitoring of Ecosystems and Long-Term Monitoring Program $2,500,000
			 to the Environmental Protection Agency.
			8.Modernization
			(a)Authorization of
			 appropriationsIn addition to
			 amounts made available under any other law, there are authorized to be
			 appropriated—
				(1)for equipment and
			 site modernization of the National Atmospheric Deposition Program National
			 Trends Network $6,000,000 to the Environmental Protection Agency;
				(2)for equipment and
			 site modernization and network expansion of the National Atmospheric Deposition
			 Program Mercury Deposition Network $2,000,000 to the Environmental Protection
			 Agency;
				(3)for equipment and
			 site modernization and network expansion of the National Atmospheric Deposition
			 Program Atmospheric Integrated Research Monitoring Network $1,000,000 to the
			 National Oceanic and Atmospheric Administration; and
				(4)for equipment and
			 site modernization and network expansion of the Clean Air Status and Trends
			 Network $4,600,000 to the Environmental Protection Agency.
				(b)Availability of
			 amountsEach of the amounts appropriated under subsection (a)
			 shall remain available until expended.
			
